Title: To Thomas Jefferson from United States Senate, 20 January 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United States.January 20th. 1806.
                        
                        Resolved, That the President of the United States be requested to lay before the Senate, copies of the
                            following letters and documents, if in the possession of the executive; to wit:
                        A letter from the department of state to Mr. Eaton, late Consul dated May 20, 1801.
                        also, a letter from Consul Cathcart to Mr. Eaton, dated at Leghorn, June 15. 1801. which suggested the plan
                            of employing Hamet Bashaw.
                        also, the project of using Hamet Bashaw, reported to the department of state, by Mr. Eaton, in his letter
                            under date of Sep. 15th. 1801.
                        also, the encouragement given by Mr. Eaton to Hamet Bashaw, as reported to the department of state, in his
                            letter under date of Dec: 13th. 1801.
                        also, Captain Murray’s letter of the 18th. of Aug. 1802, containing, if any, the engagements entered into
                            with Hamet Bashaw.
                        also, Mr. Cathcart’s letter to the department of state of the date of August 25th. 1802.
                        also, the engagements, if any, entered into between the agents of Hamet Bashaw and Commodore Morris, in the
                            months of March or April 1803.
                        also, a letter from the Sweedish Admiral to Hamet Bashaw, when acting with the advice and concurrence of the
                            American Commodore in the year 1801. or 1802.
                        Attest,
                        
                            Sam: A. Otis Secretary.
                        
                    